             Case 1:20-cv-03554-CJN Document 13 Filed 07/06/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

-----------------------------------------------------
                                                        )
JOHN ERIN BINNS,                                        )
                              Plaintiff                 )
v.                                                      )
                                                        )   Civil Action No: 20-cv-03554 (CJN)
FEDERAL BUREAU OF                                       )
INVESTIGATION et al.,                                   )
                      Defendants.                       )
                                                        )
-----------------------------------------------------


              MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure (“FRCivP”), Plaintiff

John Erin Binns (“Plaintiff”) respectfully moves this Court for leave to file the attached

Amended Complaint against Defendants. According to FRCivP 15(a)(2), a party may

“amend its pleading with … the court’s leave” and “the court should freely give leave

when justice so requires”. Permitting Plaintiff to file an amended complaint would

promote judicial efficiency and serve justice. Furthermore, Defendants will not suffer

any undue prejudice if the Court allows Plaintiff to amend his complaint and Plaintiff

does not seek to radically alter the scope and nature of the case. Leave should be freely

given unless there is a good reason to the contrary. Willoughby v. Potomac Elec. Power

Co., 100 F.3d 999, 1003 (D.C. Cir. 1996).
            Case 1:20-cv-03554-CJN Document 13 Filed 07/06/21 Page 2 of 2


        Plaintiff seeks to amend his complaint for the purpose of clarifying certain facts

which were stated in the original complaint, correcting possible deficiencies and adding

a new claim against the Central Intelligence Agency due to their failure to act on an

appeal for an additional Freedom of Information Act request which Plaintiff filed in

2020.

        In accordance with Local Rule 7(m), Plaintiff attempted to determine whether

there is any opposition to the relief sought in this motion by e-mailing opposing counsel

on July 4, 2021, however no response has been received yet.



                                                              Respectfully Submitted,

                                                              /s/ John Erin Binns


                                                              John Erin Binns
                                                              1775/4 Sk No 3/1
                                                              Karsiyaka, Izmir
                                                              35580
                                                              Turkey


                                                              binnsjohn84@gmail.com
                                                              +905488575356


                                                              Dated July 6, 2021.
